Citation Nr: 0910841	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-20 256	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. The Veteran's service-connected disabilities are: post 
traumatic stress disorder, rated 70 percent; pes planus, 
rated 0 percent; and the combined disability rating is 70 
percent.

2. The service connected disabilities do not preclude the 
Veteran from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159 (2007), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability, and the effect that worsening 
has on the claimant's employment and daily life.

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life and general notice of 
the criteria of the Diagnostic Code under which the claimant 
is rated, such as a specific measurement or test result.  
Vazquez- Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2004 and in March 2006.  



The notice included evidence needed to substantiate the claim 
for compensation based on individual unemployability, namely, 
that he was unable to secure or follow a substantial gainful 
occupation as a result of service connected disabilities 
provided that if there was one disability, the disability 
shall be ratable at 60 percent or more, and if there were two 
or more disabilities, at least one disability was rated 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf. The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (notice of the 
elements of a claim); and of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim were 
readjudicated twice, as evidenced by the statement of the 
case, dated October 2006, and the supplemental statement of 
the case, dated in March 2008.  Mayfield v. Nicholson, 499 F. 
3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 



Although the VCAA notice did not contain general notice of 
the criteria of the Diagnostic Code under which the Veteran 
is rated, at this stage of the appeal, when the Veteran 
already has notice of the rating criteria as provided in the 
statement of the case of October 2006, a reasonable person 
could be expected to understand from the notice what the 
criteria were for rating the PTSD and further notice of the 
exact same information would not aid in substantiating the 
claim, for this reason the limited content error did not 
affect the essential fairness of the adjudication, rebutting 
the presumption of prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records, 
reports from the Veteran's private psychologist, and 
attempted to obtain records from the Veteran's last employer.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles

Since August 2004, the Veteran has had the following service 
connected disabilities with their respective ratings: post 
traumatic stress disorder (PTSD), rated 70 percent; and pes 
planus, rated 0 percent.  The combined disability rating is 
70 percent.



A total disability rating for compensation may be assigned, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities, 
provided that, if there is only one such disability, such 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Consideration may be given to a Veteran's level of education, 
employment history, and vocational training, in arriving at a 
conclusion, but not to his age or the impairment caused by 
any nonservice-connected disability.  38 C.F.R. §§ 4.16, 
4.19.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15. 

As stated above, the service-connected disabilities have a 
combined rating of 70 percent, the percentage requirements 
under 38 C.F.R. § 4.16(a) have been met. 

Factual Background

The Veteran underwent a VA examination in July 2004 regarding 
whether he had PTSD and if so, whether it was service 
connected.  The record indicates the Veteran served as an 
infantryman and then a wireman in the frontlines of the 
European Theatre in World War II, including Northern France, 
the Ardennes (the Battle of the Bulge), the Rhineland and 
Central Europe (Austria and Czechoslovakia).  

After the war, the Veteran obtained a degree in engineering 
and worked as an aeronautical engineer from 1951 to 1985 for 
four companies.  He got along well with his supervisors and 
coworkers, even though he avoided close relationships at 
work.  He has been married twice.  The first marriage ended 
with the death of his spouse and he has been married to his 
current spouse since 1970.

The Veteran complained of nightmares about his war 
experiences and he spent a lot of energy suppressing these 
thoughts.  He felt he was easily irritated and had outbursts 
of anger.  At times, his symptoms interfered with his 
interaction with his wife and family.  In general, the 
Veteran described himself as being emotionally distant to 
others and he had feelings of detachment and estrangement.  
The Veteran also described an exaggerated startle response as 
well as avoidance behavior of anything that reminded him of 
war.

Upon examination, the Veteran's appearance, hygiene, and 
behavior were appropriate and his orientation and affect were 
normal.  The examiner found the Veteran to be depressed, but 
the depression did not affect the Veteran's ability to 
function independently.  He did not have any impaired impulse 
control, but had periods of unprovoked irritableness, 
especially to his family.  He had no periods of violence.  
The Veteran was withdrawn.  Speech and communication were 
normal.  The Veteran did not have any panic attacks.  He was 
not delusional and had no history of hallucinations.  He also 
had no suicidal or homicidal thoughts.  His judgment, 
abstract thinking, and memory were normal.  

The VA examiner diagnosed PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 50.  The examiner 
stated the Veteran's PTSD interfered with performing 
activities of daily living and the Veteran tended to be 
isolated from other family members and friends, and he 
difficultly establishing and maintaining working and social 
relationships.  He was able to understand simple and complex 
commands and did not pose a threat to himself or others.  He 
was deemed capable of handling financial payments.

The Veteran has also seen a private psychologist who has 
issued two reports in December 2004 and in September 2007.  
The two reports are essentially the same. The Veteran's 
service and his stressors were described and that in terms of 
overall adjustment, the Veteran had done well vocationally.  
He did have ongoing episodes of depression, nightmares, 
social isolation, and the inability to make the social 
connection with others.  The GAF score of 50 with the highest 
GAF score in the prior year of 65. 

The psychologist stated the Veteran was unemployable due to 
his PTSD symptoms.  
In the report, in September 2007, the Veteran was also 
considered unemployable due to the PTSD. 

In August 2007, the Veteran was evaluated by VA for group 
therapy.  The Veteran complained of the inability to express 
his emotions.  The VA psychologist noted that had worked as 
an aeronautical engineer and that he worked for several 
different companies and that he was a lead person before he 
retired.  The Veteran mentioned he had few friends and he had 
adult children and step children and he had good relations 
with two of his three daughters.

The psychologist described the Veteran as alert and oriented.  
His mood was fine and he had a full effect.  The Veteran was 
emotional when talking about his service experiences.  The 
Veteran had no suicidal or homicidal ideations and no 
delusions or hallucinations.  Thought processing was within 
normal limits.  He believed he slept soundly although his 
wife noted he stayed awake a couple of hours each night 
reading.  He felt he had energy and was not depressed.  The 
GAF score of 70.  In September 2007, the GAF score was 70.

The remainder of the medical records show that the Veteran 
was in group therapy until March 2008, when the Veteran 
suffered a stroke.

The Veteran has asserted in several statements that he 
retired because of his PTSD symptoms and that PTSD  prevented 
him from obtaining new employment. 

There is no documentation of record that the Veteran failed 
to secure or to follow substantially gainful employment 
because of service-connected PTSD. 



Analysis

The Veteran contends that his PTSD has made unemployable, but 
there is no documented instances where he lost a job due to 
PTSD or was not hired because of PTSD.  The Veteran also has 
the opinion of the private psychologist who has stated that 
the Veteran was unemployable due to PTSD, but the Board finds 
that such a mere conclusion is insufficient to allow the 
Board to make an informed decision as to the weight to assign 
to the statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 
(2007).     

The record shows that the main manifestation of the Veteran's 
PTSD is the effect it has upon his personal life, the 
interaction with his wife and other family members, which was 
his chief complaint when he was seen by VA in July 2004.  And 
the private psychologist reported that the Veteran had done 
well vocationally, but friends and family have consistently 
remarked that he was robot like.  In the August 2007 VA 
intake evaluation, the Veteran complained of the lack of 
emotion and distancing himself from his family.  These 
symptoms clearly affect his personal life.

Nowhere in the records is there evidence that the Veteran's 
PTSD prevented him from either obtaining or seeking 
employment.  The record shows that he retired in 1985 as an 
aeronautical engineer.  None of the medical records mention 
that the Veteran lost a job or had to retire because of PTSD.  
Instead, the records show that he was successful in his 
occupation.  

As for the GAF scores, a GAF score of 50 reflects serious 
impairment in social or occupational functioning.  A GAF 
score of 70 represents mild symptoms, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the veteran is 
unemployable.  It is the effect of the symptoms, rather that 
the presence of symptoms, pertaining to unemployability that 
determines the outcome.  

And although the Veteran has not worked since the 1985, being 
unemployed does not equate to unemployability for the purpose 
of a total disability rating under 38 C.F.R. § 4.16.  

Reconciling the various reports into a consistent disability 
picture, the Veteran's symptoms have been not changed 
materially during the course of the appeal.  After a thorough 
review of the evidence of record, the Board concludes that 
the preponderance of the evidence is against the claim for a 
total disability rating as the evidence does not demonstrate 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A total disability rating for compensation based on 
individual unemployability is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


